Citation Nr: 0616278	
Decision Date: 06/05/06    Archive Date: 06/13/06

DOCKET NO.  04-23 723	)	DATE

	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel






INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1968 to March 1989.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a February 2004 
rating decision by the Waco Regional Office of the Department 
of Veterans Affairs.

The February 2004 rating decision also denied increased 
ratings for bilateral lower extremity varicose veins.  In his 
March 2004 notice of disagreement the veteran disagreed with 
all determinations in the February 2004 rating decision.  A 
statement of the case on all these matters was issued in 
May 2004.  In his June 2004 substantive appeal the veteran 
indicated that he was only pursuing the issue of entitlement 
to service connection for chronic back pain.

A note in the file dated in August 2005 indicates that the 
veteran requested that a hearing scheduled for September 2005 
be cancelled.


FINDING OF FACT

A low back disorder was not manifested during the veteran's 
military active service; degenerative changes of the lumbar 
spine were not manifested in the first postservice year; and 
any current low back disorder is not shown to be related to 
service or to an injury therein.


CONCLUSION OF LAW

Service connection for a low back disorder is not warranted.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi,  16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Via July 2003 letter, the veteran was informed of the 
evidence and information necessary to substantiate his claim, 
the information required of him to enable VA to obtain 
evidence in support of his claim, the assistance that VA 
would provide to obtain evidence and information in support 
of his claim, and the evidence that he should submit if he 
did not desire VA to obtain such evidence on his behalf.  The 
July 2003 letter (essentially) informed the veteran that he 
should submit any medical evidence pertinent to his claim.  
The Board notes that VCAA notice in this case was provided to 
the appellant prior to the initial adjudication.  Pelegrini.

While the veteran did not receive any notice regarding 
ratings of low back disabilities or effective dates of awards 
(Dingess v. Nicholson, 19 Vet. App. 473 (2006), the decision 
below denies (and does not grant) service connection; neither 
the rating of a disability nor the effective date of an award 
is a matter for consideration.  Hence, the veteran is not 
prejudiced by the lack of such notice.

The veteran's service medical records are associated with the 
claims file, as are VA and private examination reports and 
treatment records.  As the veteran underwent a VA examination 
shortly following service, and has been afforded VA back 
examinations since, the Board finds that further examination 
is not necessary. 

In correspondence dated in September 2005 the RO advised the 
veteran that January 1990 to May 2000 records from the 
Central Texas Health Care System were unavailable for review.  
He has not identified any other pertinent, obtainable 
evidence that remains outstanding.  VA's duty to assist is 
also met.  Accordingly, the Board will address the merits of 
this claim.

Factual Background

A May 1973 service medical record reflects that the veteran 
complained of pain in the left side of an area below the 
thoracic region for five days.  The assessment was right 
lumbar myospasm.  The remaining service medical records, 
encompassing the last 15 years of his military service, 
contain no complaints or findings related to a back 
disability.  He denied recurrent back pain in the 
September 1988 medical history portion of his separation and 
retirement examination.  On September 1988 retirement 
examination, the veteran's spine was found to be normal.

A September 1989 VA examination noted no abnormality of the 
low back.  While the veteran did complain of neck pain and 
some chronic recurrent right side neck pain was found, there 
was no indication that he complained of, or had, any low back 
pathology.

The veteran's claim for compensation received in July 1989 
reflects that he complained of hemorrhoids, varicose veins, 
and pain in the right shoulder and neck.  There was no 
reference to the low back.

A report of private lumbar spine MRI dated in June 1999 
reflects that the veteran complained of back pain with 
radicular syndrome in the lower limbs.  Impressions included 
spinal stenosis at L4-L5 and a mild degree of anterior 
subluxation of L4 on L5 which appeared to be due to 
hypertrophic changes of the facet joints.  
A private medical record dated in June 1999 indicates that 
the veteran had a long history of low back pain.  The 
impression was radicular back pain.

A VA medical record dated in December 2000 reveals that the 
veteran sought treatment for continued low back pain, with 
buttocks pain and pain radiating down both legs.  A VA 
medical record dated in January 2001 reflects that he 
continued to complain of chronic low back pain.  A VA medical 
record dated in December 2002 notes that he complained of 
some back pain in the lower area region 10 years prior.  The 
assessment was chronic low back pain.

A VA EMG dated in May 2002 includes assessments of lumbago 
with radiculopathy down both lower extremities, myofascial 
pain over the lumbar paraspinal musculature, and lumbar 
spinal stenosis.

A private medical record dated in March 2003 notes that the 
veteran had a history of longstanding back pain.  

On April 2003 VA examination it was noted that an MRI that 
month revealed hypertrophic bulging of the L4-5.

An April 2003 medical record reflects that examination of the 
back revealed no real point tenderness.  The veteran 
indicated that he had had bilateral low back pain for about 
10 years.  The assessment was Grade I spondylolisthesis L4 on 
L5 with moderate spinal stenosis at that level along with 
neural foramina stenosis.

A VA record dated in July 2003 notes that the veteran 
complained of increasing low back and hip pain.  The 
assessment was Grade A1 spondylolisthesis with moderate 
spinal stenosis at L4-L5.

A VA medical record dated in January 2004 reflects that the 
veteran continued to complain of severe low back pain 
radiating to his legs, increased by bending over, lifting, 
and pushing.  The assessment was low back pain associated 
with herniated L5-S1 disc, possible root compression.  

A January 2004 lumbar spine MRI revealed a small L5- S1 level 
central disc herniation with minimal impingement of the 
adjacent S1 nerve root.

A private medical record from the veteran's private physician 
dated in July 2004 indicates that he first saw the veteran in 
March 2004 for complaints of lower back pain radiating to the 
lower extremities.  The physician noted that the veteran 
suffered from various low back disabilities including 
degenerative disc disease and lumbosacral radiculopathy.  The 
letter does not discuss the etiology of the veteran's back 
disability.

Legal Criteria and Analysis

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
incurrence of certain chronic diseases, including arthritis, 
will be presumed if they become manifest to a compensable 
degree within a year after service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

While a May 1973 service medical record does contain a 
complaint regarding the veteran's low back, his remaining, 
later, service medical records, spanning approximately 15 
years, are silent for such complaints or for any findings of 
back pathology.  On September 1988 service separation 
examination, the veteran specifically denied having any 
recurrent back pain, and clinical evaluation of the spine at 
that time revealed no low back abnormality.  Consequently, 
the record reflects that the low back complaint in service 
was acute, and resolved without any chronic residual 
pathology. 

While private and VA medical records do reflect that the 
veteran now has a chronic low back disability, the first 
medical evidence of such disability is many years after the 
his discharge from service (contraindicating application of 
the presumptive provisions of 38 U.S.C.A. § 1112), and there 
is no competent (medical) evidence suggesting such disability 
might be related to service.  Notably, the medical history in 
most of the records in the veteran's claim file appears to 
indicate that he first complained of back problems at least 
several years following service.  This seems consistent with 
the findings on September 1989 VA examination, when no low 
back disorder was found.

The Board has reviewed the statements the veteran submitted 
in support of his claim.  Although a claimant may testify as 
to symptoms he or she perceives to be manifestations of 
disability, medical diagnosis and nexus are medical questions 
that must be answered by a person with medical expertise.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The veteran 
is a layperson, and lacks such expertise.

In short, a chronic low back disability was not manifested in 
service or in the first postservice year, and the medical 
evidence of record does not include an opinion that the 
veteran's current low back disability may be related to his 
military service.  The preponderance of the evidence is 
against this claim.  Consequently, the "benefit of the doubt" 
rule does not apply, and the claim must be denied.


ORDER

Service connection for a low back disorder is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


